NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 07a0803n.06
                           Filed: November 15, 2007

                                           No. 06-6525

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


MARI MITCHELL,                                   )
                                                 )
       Plaintiff-Appellant,                      )
                                                 )
v.                                               )    ON APPEAL FROM THE UNITED
                                                 )    STATES DISTRICT COURT FOR THE
SIX CONTINENTS HOTELS, INC., dba                 )    MIDDLE DISTRICT OF TENNESSEE
Intercontinental Hotels Group Resources, Inc.,   )
dba Holiday Inn Select Hotel–Vanderbilt,         )
                                                 )
       Defendant-Appellee.                       )




       Before: DAUGHTREY and COOK, Circuit Judges; and VINSON, District Judge.*


       PER CURIAM. Plaintiff Mari Mitchell appeals the district court’s grant of summary

judgment for Defendant Six Continents Hotels, Inc. Having had the benefit of oral argument, and

having studied the record on appeal and the briefs of the parties, we are not persuaded that the

district court erred in dismissing the complaint. The reasons having been fully articulated by the

district court, the issuance of a detailed opinion by this court would be duplicative and serve no

useful purpose. Accordingly, we affirm the judgment of the district court upon the reasoning set out

by that court in its memorandum entered on November 3, 2006.



       *
         The Honorable C. Roger Vinson, Senior United States District Judge for the Northern
District of Florida, sitting by designation.